Citation Nr: 1028361	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-23 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disability.

2.  Entitlement to service connection for bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Reimelt, Legal Intern 


INTRODUCTION

The Veteran served on active duty from March 1995 to June 1998.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 decision rendered by the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA).  That decision granted the Veteran's claims of 
entitlement to service connection for bilateral tinnitus and 
bilateral hearing loss and denied his service connection claims 
for bilateral ankle and bilateral knee disabilities.

The is issue of service connection for bilateral knee disability 
is being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not show a current ankle 
disability.


CONCLUSION OF LAW

A bilateral ankle disability was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that Board address its reasons for rejecting 
evidence favorable to the veteran).

I. The Veterans Claims Assistance Act of 2000 (the VCAA)

A. Duty to Notify

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must inform the claimant of any information and evidence not 
of record: (1) that is necessary to substantiate the claims; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II). 

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claim, an April 
2008 letter satisfied the duty to notify provisions regarding the 
service connection claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  In the letter, the 
RO advised the Veteran of the criteria for service connection for 
a bilateral ankle condition.  The RO explained that VA was 
responsible for obtaining relevant Federal agency and service 
medical records, and would provide a medical examination if 
necessary to decide the claim.  VA would make reasonable efforts 
to obtain relevant records not held by any Federal agency and 
medical evidence of care provided.  The letter stated that the RO 
needed evidence from the claimant that the present condition 
existed from military service.  It provided a list of relevant 
evidence that the claimant could provide to help the RO make its 
decision.  The letter also explained how the RO determines 
disability rating and effective date when it finds injuries to be 
service connected.

Therefore, the Board concludes that VA has fulfilled its duty to 
notify under the VCAA.  

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4). 

In the present case, the Veteran's outpatient treatment records 
from January 2009 to February 2009 at the Muskogee VAMC are in 
the claims file.  An operative record from November 1998 at the 
Freeman Hospital is in the claims file.  The RO also obtained 
treatment records from Tulsa Bone & Joint Associates and St. 
John's Hospital from June 1998 to June 2008.  Operative records 
from October 2007 and April 2008 from the Union Pines Surgery 
Center are in the claims file.  The Veteran stated in his June 
2008 VCAA Notice Response that he had no other information or 
evidence to give VA to substantiate his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where 
the evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).

Here, no VA examination was provided to address the claim for 
service connection for bilateral ankle condition.  The Board 
finds, however, that a VA examination was not required.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion be obtained with 
respect to a veteran's claim for benefits, four factors are 
considered.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there is insufficient competent 
medical evidence of record to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board observes that there is nothing of record, other than 
the Veteran's own lay statements, that indicates that he has a 
current ankle disability.  As discussed below, the Veteran's lay 
assertions alone are not competent evidence which may establish a 
current disability.  Absent competent evidence of a current 
disability, no claim for compensation may be granted; thus, 
additional development is not necessary.  Accordingly, the Board 
finds that the duty to obtain a medical examination is not 
triggered in this case.  Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (VA's statutory duty to assist is not a license for a 
"fishing expedition"). 

The RO advised the Veteran in April 2010 that a hearing before 
the Board had been scheduled for June 17, 2010 at the Muskogee 
RO.  The Veteran was sent a letter reminding him of the hearing 
in May 2010.  The Veteran, however, failed to report to the 
scheduled hearing.  The Veteran's correct address was listed on 
both letters.  The Board notes that there is a presumption of 
regularity under which it is presumed that government officials 
"have properly discharged their official duties."  Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice 
to the last address of record for the presumption to attach).  

Consequently, the Board concludes that VA has fulfilled its 
duties to notify and assist the Veteran and, accordingly, will 
proceed to a decision.

      II. Service Connection Claim 

A. Background

The Veteran alleges that he incurred a bilateral ankle disability 
while serving as an infantryman in the Army between 1995 and 
1998.  The Veteran's service treatment records do not report any 
event or any complaints, diagnosis, or treatment for an ankle 
condition.  In November 1998 the Veteran underwent knee surgery 
at Freeman Hospital, but the record makes no mention of an ankle 
condition.  Outpatient treatment records from Tulsa Bone & Joint 
Associates from August 2000 to June 2008 do not report any 
complaints, symptoms, or diagnosis of an ankle condition.  
Records from Union Pines Surgery Center demonstrate that the 
Veteran had knee surgery in October 2007 and April 2008, but fail 
to reference any ankle condition.  

In June 2008 the Veteran stated that in-service x-rays showed  
that there were numerous bone chips and fragments in both ankles.  
He also reported that he was having current bilateral ankle 
problems and that he was receiving treatment from Dr. R. H. for 
these problems.  The file, however, contains no treatment records 
for an ankle injury from Dr. R. H.  Moreover, the Veteran did not 
report any problems with his ankles at his January and February 
2009 VAMC outpatient visits. 

B. Analysis 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service in the 
Armed Forces.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished through 
statutory presumption or through affirmative evidence that shows 
inception or aggravation during service, or that otherwise 
indicates a direct relationship between service and the current 
disability.  38 C.F.R. § 3.303(a), (d).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).

Pursuant to 38 C.F.R. § 3.303(b), entitlement to service 
connection may also be established by chronicity or continuity of 
symptomatology.  Chronicity is established if the appellant can 
demonstrate: (1) the existence of a chronic disease in service 
and (2) present manifestations of the same disease.   Groves v. 
Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of 
symptomatology may be established if the appellant can 
demonstrate: (1) that a condition was "noted" during service; 
(2) evidence of post service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post 
service symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 
(2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997)). 
See also 38 C.F.R. § 3.303(b).

Certain diseases, including arthritis, shall be granted service 
connection although not otherwise established as incurred in or 
aggravated by service if manifested to a compensable degree 
within one year following military service.  38 C.F.R. § 
3.309(a).  Here, however, the Board finds that this presumption 
is not applicable. 

The Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Shedden, 381 F.3d at 1167 (holding that service connection 
requires a showing of a current disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (noting that service 
connection is limited to cases wherein the service incident has 
resulted in a disability, and that in the absence of proof of a 
current disability, there can be no valid claim).

In the present case, the Board finds that the Veteran does not 
suffer from a current bilateral ankle disability.  There is no 
objective evidence of symptoms, diagnosis, or treatment for an 
ankle condition in any private treatment records.  Additionally, 
the Veteran did not complain of ankle problems at January and 
February 2009 outpatient visits to the Muskogee VAMC.  The Board 
notes that the Veteran's statements are competent evidence as to 
what he experienced but are not competent to establish a 
diagnosis or etiology of his condition.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); 38 U.S.C.A. § 1154(b).  It also notes that 
pain alone, without a diagnosed related medical condition, does 
not constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Thus, the Board concludes that entitlement to compensation is not 
warranted in the absence of competent evidence of a current ankle 
disability related to active service.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer, 3 Vet. App. at 225.

In sum, the evidence in this case is not so evenly balanced so as 
to allow application of the benefit-of-the-doubt rule as required 
by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In the absence of credible evidence of a bilateral ankle 
disability, the Board finds that the preponderance of the 
evidence is against the claim and the criteria for service 
connection have not been met.

ORDER

Entitlement to service connection for bilateral ankle disability 
is denied. 


REMAND

The Board finds that further action with regard to the service 
connection claim for bilateral knee disability is needed to 
comply with VA's duty to assist. 

The Board notes that the VA has the duty to assist a claimant in 
obtaining identified evidence that is in the custody of military 
authorities or another Federal agency.  See 38 C.F.R. § 
3.159(c)(3).  Here, the Veteran stated in August 2009 that he 
received treatment two to three times in April and May 1995 for 
pulled/stretched ligaments and that this was documented in his 
treatment records from Fort Benning, Georgia.  He stated that he 
received treatment between three and five times while stationed 
in Anchorage, Alaska after performing "jumps" and road marches.  
He also reported receiving in-service treatment in Fort Wainright 
and Fort Irwin, Alaska.  He stated that medical profiles were 
made in Fort Richardson, Alaska, with Sergeant P. and Dr. C. and 
Dr. D.  He explained that his "End of Time in Service" 
physician noted and x-rayed bone fragments and ligament damage in 
both knees.  None of these records are in the Veteran's claims 
file.  The Board observes that the Veteran is competent to report 
an in-service event.  The Board also notes that he was awarded 
the Parachutist Badge consistent with his statements regarding 
the incurrence of the injury.  Therefore, as it appears the file 
is incomplete with respect to the Veteran's service treatment 
records for a knee injury, a remand is required so that the RO 
can assist the Veteran in obtaining relevant in-service records. 

The Veteran was not provided a VA medical examination in 
conjunction with the bilateral knee disability claim.  The Board 
finds that the Veteran has a current knee disability and has 
referenced several in-service treatment records for this injury.  
Accordingly, the RO should obtain an opinion regarding the 
etiology of the Veteran's currently diagnosed bilateral knee 
disability.  See 38 C.F.R. § 3.159(c)(4).

The Veteran must be advised of the importance of reporting to any 
scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Veteran and 
request that he provide sufficient 
information, and if necessary, authorization 
to enable it to obtain any additional 
pertinent evidence not currently of record.  
Specifically, the RO should request that the 
Veteran identify the dates and locations at 
which he received the in-service treatment 
referenced in his August 2009 appeal.  
Additionally, the RO should request that the 
Veteran turn over any relevant treatment 
records in his possession.  All records 
and/or responses received should be 
associated with the claims file.  

2.	The RO should assist him in obtaining any 
additional evidence identified, by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2009).  The RO should 
contact the National Personnel Records 
Center, or the appropriate service 
department, and attempt to obtain the 
Veteran's identified inpatient clinical 
treatment records.  All requests should be 
documented and included in the claims 
file. 

3.	After relevant treatment records are 
obtained, the Veteran should be scheduled 
for a compensation and pension examination 
for an opinion as to the etiology of the 
Veteran's currently diagnosed bilateral 
knee disability.  The claims file and a 
copy of this REMAND must be made available 
to and reviewed by the examiner.  The 
examiner should indicate in the report 
that the claims file was reviewed.

Specifically, the examiner should opine as 
to whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any current 
bilateral knee condition had its onset in 
or is otherwise related to the Veteran's 
military service.  The medical basis of 
the examiner's opinion should be fully 
explained with reference to all pertinent 
evidence in the record.  

4.	After completing the above, and any other 
development deemed necessary, the 
Veteran's claims should be readjudicated.  
If the benefit sought remains denied, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to 
respond.  Thereafter, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


